DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Straub (8,114,106).

As to claim 1, Straub discloses: Apparatus for removing a lesion from a brain (device is structured to be able to remove a lesion from the brain) comprising: a tubular probe shaft (11a/12) having a lumen configured to be advanceable through a skull to a site of the lesion (see explanation below); a wire (see figure below) disposed within the lumen configured for rotation or oscillating rotation (rotates, see abstract); a cutting instrument (see figure below) connected to a distal end of the wire; and a vacuum source (source that allows the device to aspirate the thrombus particles at target site, 

    PNG
    media_image1.png
    616
    472
    media_image1.png
    Greyscale




As to claim 3, Straub discloses the invention of claim 2, Straub further discloses: wherein the rotation or rotational oscillation of the cutting instrument cuts or abrades the lesion to produce lesion fragments (the device is structured to cut or abrade a lesion to produce lesion fragments since the device cuts a thrombus into fragments via rotation to then be discarded by aspiration).

As to claim 4, Straub discloses the invention of claim 3, Straub further discloses: wherein the vacuum source is configured to aspirate lesion fragments. Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Straub” meets the structural limitations of the claim, and the “vacuum source” is structured to “aspirate lesion fragments”. Examiner further notes the dev ice aspirates thrombus fragments and thus is able to aspirate anything else it cuts. 

As to claim 5, Straub discloses the invention of claim 1, Straub further discloses: wherein the rotation or oscillating rotation of the wire inhibits clogging (see explanation below). Examiner notes the rotation of the wire is seen to inhibit clogging because it 

As to claim 6, Straub discloses the invention of claim 1, Straub further discloses: wherein at least a portion of the wire contacts an interior surface of the lumen during rotation or oscillating rotation (see figure above, helical section of wire is seen to contact the tube). See col 4 lines 15-30. 

As to claim 7, Straub discloses the invention of claim 6, Straub further discloses: wherein contact between the wire and the interior surface of the lumen during rotation or oscillating rotation inhibits clogging (see explanation below). Examiner note’s the contact between the wire and tube is seen to inhibit clogging by enabling the device to control the debris movement when the device is in use. 

As to claim 8, Straub discloses the invention of claim 1, Straub further discloses: wherein the rotation or oscillating rotation of the wire causes the wire to continually abrade against an interior surface of the lumen to inhibit clogging (see col 4 lines 15-30). 

As to claim 9, Straub discloses the invention of claim 1, Straub further discloses: wherein the wire comprises a helical wire (examiner notes the portion being interpreted as the wire is seen as helical since it has a helical portion (see figure above). 


Claim(s) 1 and 10-14 are rejected under 35 U.S.C. 102a1 as being anticipated by Richter (20140276840).

As to claim 1, Richter discloses: Apparatus for removing a lesion from a brain (device is structured to be able to remove a lesion from the brain) comprising: a tubular probe shaft (120) having a lumen configured to be advanceable through a skull to a site of the lesion (see explanation below); a wire (guidewire, see paragraph 0086) disposed within the lumen (can pass through 160 which is in the lumen of the probe) configured for rotation or oscillating rotation (structured to be able to rotate); a cutting instrument (146) connected to a distal end of the wire (connected to the entire guidewire via blades interaction with the rest of the device when guidewire is inside 160); and a vacuum source (see paragraph 0090) in fluid communication with the lumen. Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Richter” meets the structural limitations of the claim, and the “tubular probe shaft having a lumen” is structured to “be advanceable through a skull to a site of the lesion”.

As to claim 10, Richter discloses the invention of claim 1, Richter further discloses: wherein the cutting instrument has a bident configuration (see figure below). Exmainer ntoes the blade showed below is seen to meet the applciants definition of 

    PNG
    media_image2.png
    707
    664
    media_image2.png
    Greyscale



As to claim 11, Richter discloses the invention of claim 1, Richter further discloses: wherein the cutting instrument comprises a blade (146 is a blade).

As to claim 12, Richter discloses the invention of claim 1, Richter further discloses: wherein the cutting instrument comprises a planar blade (blade A in figure 3)




    PNG
    media_image3.png
    743
    553
    media_image3.png
    Greyscale

As to claim 14, Richter discloses the invention of claim 13, Richter further discloses: wherein the distal cutting edge comprises a concaved region between two cutting edges at lateral extremities (see explanation and figure below for clarity). Examiner notes there is a concave region on the planar blade, seen in figure 3a but . 


    PNG
    media_image4.png
    607
    611
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (8,114,106) in view of Robertson (20110196400).

As to claim 15, Straub discloses the invention of claim 1, Straub fails to directly disclose: (claim 15) including a handle having a motor configured to rotate or rotationally oscillate the wire. Examiner notes Straub does teach a an assembly (2, 5, 9) responsible for rotating the tool and providing aspiration, but these aren’t located in a handle
In the same field of endeavor, namely medical cutting devices, Robertson teaches its well-known to provide (claim 15) a handle (300) having a motor (510) configured to rotate or rotationally oscillate a tool (paragraph 0165).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the exterior drive mechanism of Straub that allows the user to control rotation of the tool, for the internal motor and handle mechanism of Robertson since these mechanisms perform the same function of controlling the rotation of a cutting tool at the distal end. Simply substituting one drive control means for another would yield the predicable result of allowing a user to control the rotation of a cutting instrument at a target site. See MPEP 2143. Examiner notes once the combination is made, the device will have a handle comprising the motor inside it for the user to hold to control movement of the device. 

As to claim 16, the combination of Straub and Robertson discloses the invention of claim 15, the combination fails to disclose: an aspiration tube attached to the vacuum source and a proximal end of the tubular probe shaft, wherein a lumen of the aspiration tube is contiguous with the lumen of the tubular probe shaft. Examiner notes the device of Straub is connected to as vacuum source, which provides aspiration, but the structure/location is not disclosed. 
In the same field of endeavor, namely medical cutting devices, Robertson teaches a cutting tool including an aspiration tube (240/242) attached to the vacuum source (paragraph 0168) and a proximal end of the tubular probe shaft (230, paragraph 0155), wherein a lumen of the aspiration tube is contiguous with the lumen of the tubular probe shaft (see paragraph 0155, lumens are in direct contact).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aspiration mechanism of Straub that allows the user to extract particles at a treatment site, for the aspiration mechanism of Robertson since these mechanisms perform the same function of controlling the extraction and disposal of fragments at a treatment site. Simply substituting one aspiration means for another would yield the predicable result of allowing a user to aspirate at a target site. See MPEP 2143. Examiner notes once the combination is made, the entire aspiration system of Robertson will be replacing the aspiration mechanism of Straub, thus the resulting device will have a lumen of the aspiration tube being contiguous with the lumen of the tubular probe shaft as it is in Robertson. 

As to claim 17, the combination of Straub and Robertson discloses the invention of claim 16, the combination further discloses: wherein the motor and the wire are at least partially axially aligned with the tubular probe shaft (will be partially axially aligned as the drive shaft is in Robertson see figure 16, drive shaft of Robertson is equivalent to wire of Straub because both act to drive the rotation via motor) and the aspiration tube diverges from an axis of the tubular probe shaft (240/242 diverges in combination as it does in Robertson, see figure 16).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (8,114,106) and Robertson (20110196400) as applied to claim 16 above, further in view of Baker (20080154183).

As to claim 18-19, the combination of Straub and Robertson discloses the invention of claim 16, the combination fails to disclose: (claim 18) including an aspiration control on the handle or (claim 19) wherein the aspiration control comprises a manually coverable slot configured to selectively bleed suction from the aspiration tube.
In the same field of endeavor, namely medical aspirating devices, Baker teaches its well-known to (claim 18) include an aspiration control on the handle (34, paragraph 0151) and (claim 19) wherein the aspiration control comprises a manually coverable slot (valves can be closed vis 34) configured to selectively bleed suction from the aspiration tube (paragraph 00151 and 0192).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fojtik (20170189046): teaches wire with cutter.
Oliver (20090124975): teaches motor driven cutter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERICH G HERBERMANN/           Primary Examiner, Art Unit 3771